Citation Nr: 1705687	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  13-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for a joint pain disorder, to include hypermobility syndrome and migratory joint pain syndrome.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from April 1996 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision.  The Veteran testified at an April 2014 Board hearing.  The case was remanded for additional development in July 2015 and returns for appellate consideration.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with the congenital disorder hypermobility syndrome resulting in pain in various joints.

2.  Hypermobility syndrome is progressive in nature.

3.  The Veteran's hypermobility syndrome was aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for hypermobility syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to service connection for a joint pain disorder, to include hypermobility syndrome and migratory joint pain syndrome.  For the reasons that follow, the Board concludes the criteria for service connection are met.

The Veteran has been diagnosed with hypermobility syndrome.  See, e.g., December 2015 VA examination report.  The report contains an opinion that the migratory joint pain is not a distinct disorder per se, but the manifestation of hypermobility syndrome.  The examination report also makes clear that the hypermobility condition is considered congenital, that is, present since birth.  Id.  

Service connection may be granted for congenital or hereditary diseases if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  A congenital, developmental, familial, or hereditary condition that is progressive in nature (i.e., which can worsen or improve over time) is a "disease process."  See, e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  

The December 2015 VA examination report contains a lengthy medical opinion to the effect that the hypermobility syndrome has resulted in shoulder, ankle, and wrists strains, some of which have already been service-connected.  When read as whole, this opinion supports the proposition that the hypermobility syndrome is congenital, has progressed over time, and that progression has been in part due to mechanical strains occurring during service.  This is the only medical opinion on point and provides sufficient basis in medicine and the facts of the case as to support a decision.  Resolving reasonable doubt in favor of the Veteran, the Board concludes the criteria for service connection for hypermobility syndrome have been met.  See 38 U.S.C.A. § 1110; see also O'Bryan, 771 F.3d at 1380.  


ORDER

Entitlement to service connection for hypermobility syndrome is granted.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


